Title: To Thomas Jefferson from James Madison, 16 September 1801
From: Madison, James
To: Jefferson, Thomas


Dear Sir,
Sepr. 16. 1801
The Messenger delivered me about 9 OC. on saturday evening the packet with your letters of Sepr. 11 & 12. I join in your opinion that the suspicions of Murray in the letters inclosed in the former are too harsh to be probable. Still his situation may produce feelings & views not coincident with ours, and strengthens the policy of getting the Chancellor on the ground as soon as possible. I hear nothing of the Boston frigate. Perhaps the mail of day may bring some account of her movements. I shall take care that no delay shall be chargeable on me; though I have been very little in a condition since I got home for close application of any sort. I have not been under the necessity of lying up, or renouncing current attentions, but have felt too much of the “Malaise” for any thing beyond them. I return the letters from S. Smith & B. and forward a letter from Dr. Thornton. I have one from him myself, which I shall answer by saying that on the receipt of M’s resignation you had fixt on a successor, and closed the door to further applications. I find that the idea of H’s appointment had leaked out, and that his pretensions were not regarded by the Docr. as a bar to his own. I inclose also a letter from F. Preston which speaks itself, the object of the Writer. I believe him to be a man of worth, of good understanding, and in a position to have some knowledge of Indian affairs. With these qualifications he might be a fit Associate of Hawkins & Wilkinson, should Pickens decline & his being a Virginian be no objection. I have with me Mr. Davis of N.Y. whom I presume to be the candidate for an office in that City. As he has but just arrived I have not had conversation eno’ with him to find out whether he means to visit Monticello. I conjecture that to be his primary object. He brings me an introduction from Ed. Livingston & from him only.
Yours always most affectionately & respectfully
James Madison
